Citation Nr: 9915079	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  94-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to November 
1978.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 decision by the RO.

This case was previously before the Board in March 1996, when 
it was remanded to the RO for further development.  The case 
was thereafter returned to the Board in February 1999.

In April 1999, the Board made an attempt to contact the 
veteran by letter in order to inform her of her right to have 
another hearing before a Member of the Board, inasmuch as the 
Member who presided over her hearing on appeal in November 
1995 is no longer in the Board's employ.  See 38 U.S.C.A. 
§ 7107(c); 38 C.F.R. § 20.707.  In May 1999, the Board's 
letter was returned as undeliverable by the United States 
Postal Service.


REMAND

When the Board remanded this matter to the RO in March 1996, 
the Board asked, among other things, that the veteran be 
scheduled for a psychiatric examination for purposes of 
obtaining an opinion as to the likely etiology of the 
disability here at issue.  The record shows that the 
requested examination was scheduled for April 1996, but that 
the veteran failed to report.

Because the veteran's current claim for VA benefits was the 
subject of a prior final decision in February 1987, because 
her entitlement to such benefits turns on whether the 
disability in question is related to service, and because she 
failed to report for the examination that was scheduled to 
assess the likelihood of such a relationship, the benefit 
sought cannot be granted at this time.  VA regulations 
specifically provide that:

	When entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, 
or reexamination . . . .

	[and] the examination was scheduled in 
conjunction with . . . [an] original claim 
[other than an original claim for 
compensation], a reopened claim for a benefit 
which was previously disallowed, or a claim 
for increase, the claim shall be denied.

38 C.F.R. § 3.655(a), (b) (1998).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that, when the Board proposes to 
address in its decision a question that has not yet been 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether she has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
(SOC) and/or supplemental SOC (SSOC) provided the claimant 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(1998).  If not, the matter must be remanded in order to 
avoid prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

In this regard, the Board notes that this is the first time 
that the veteran has been expressly notified that her failure 
to report for the April 1996 examination could result in a 
denial of her claim.  She has not yet been afforded an 
opportunity to present argument and/or evidence on the matter 
of why she failed to report for the examination, nor has she 
been provided a SOC or SSOC with respect to the provisions of 
38 C.F.R. § 3.655.  Consequently, in order to ensure her full 
due process of law and avoid the possibility of prejudice, 
the Board will remand the matter to the RO.  38 C.F.R. § 19.9 
(1998).  Cf. Connolly v. Derwinski, 1Vet. App. 566, 569 
(1991).

By this remand, the veteran is being put on notice that VA 
examinations are scheduled in order to assist VA in properly 
adjudicating her claim, and that her failure to report for 
such an examination may result in her claim for benefits 
being disallowed.  The Court has indicated that "[t]he duty 
to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran desires 
help with her claim, she must cooperate with VA's efforts to 
assist her, to include reporting for scheduled examinations 
and keeping VA apprised of her current whereabouts.  Id.  See 
also Hyson, 5 Vet. App. 262, 265 (1993).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should contact the veteran 
and her representative.  The veteran 
should be informed of her right to 
present argument and/or evidence on the 
matter of why she failed to report for 
the examination as scheduled, and the 
additional material received, if any, 
should be associated with the claims 
folder.

	2.  After the above development has been 
completed, the RO should review the 
record and determine whether the veteran 
has shown good cause for her failure to 
report for the April 1996 examination.  
If good cause has been shown, she should 
be scheduled for a new examination by a 
board of psychiatrists for the purpose 
of determining whether she has a current 
psychiatric disorder that can be 
attributed to military service.  A copy 
of the appointment notice sent to the 
veteran should be associated with the 
claims folder.  The examiners should 
review the claims folder and a copy of 
this remand before reaching a consensus 
on any current diagnoses and providing 
opinions as to each of the following 
questions:

	a.  Is it at least as likely as not that 
any currently shown psychiatric disorder 
is the product of disability that can in 
some way be traced to the veteran's 
military service?

	b.  If the answer to question (a) above 
is yes, is it at least as likely as not 
that such disability had its onset in 
service, or is it absolutely clear that 
the disability pre-existed the veteran's 
military service?

	c.  If the answer to question (b) above 
is that it is absolutely clear that the 
disability in question pre-existed 
service, is it at least as likely as not 
that the disability worsened during 
service?

	d.  If the answer to question (c) above 
is that it is at least as likely as not 
that the disability in question 
underwent a worsening during service, is 
it at least as likely as not that it 
worsened beyond the natural progression 
of the condition, or is it absolutely 
clear that any worsening in service was 
the result of the condition's natural 
progress?

	3.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim.  If the benefit sought is denied, 
a SSOC should be issued.  If the benefit 
sought is denied as a result of the 
veteran's failure to report for an 
examination, the SSOC should contain a 
summary of the provisions of 38 C.F.R. 
§ 3.655 and a discussion of how they 
affect the RO's determination.  If, on 
the other hand, the veteran has reported 
for a new examination following a 
finding by the RO that there was good 
cause for her failure to appear for the 
examination scheduled in April 1996, and 
the benefit sought is denied because the 
RO determines that new and material 
evidence has not been submitted to 
reopen the claim of service connection, 
the SSOC should reflect the RO's 
consideration of the provisions of 
38 C.F.R. § 3.156(a) and the holding of 
the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998) 
(invalidating the test for materiality 
set forth in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991)).

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until she receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


